DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed July 29, 2022 is acknowledged.

Response to Amendment
Claim 2 has been amended.  Claims 1 and 6 have been canceled.  Claims 2-5 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant notes Status of Claims, pg. 5 or Remarks:

III. Status of the Claims

The present application includes claims 2-7. By this Response, claim 2 has been amended and claim 6 has been cancelled. The Applicant respectfully submits that no new matter has been added by these amendments. The Applicant expressly reserves the right to pursue the subject matter of the previously presented claims in a continuing application.

If, after reviewing the present Response, the Examiner does not feel that a Notice of Allowance should be issued, the Applicant hereby expressly requests an interview with the Examiner in advance of preparation of an Office Action in reply to the present Response.

The Applicant believes that an interview may help achieve a mutual understanding between the Examiner and the Applicant and thereby advance the prosecution of the application. The Examiner is invited to contact the Applicant to schedule the interview at a date and time convenient to the Examiner and when the Examiner has had an opportunity to review the present Response.

The Applicant’s representative Benjamin Rellinger may be reached at 312-913-0001, Monday-Friday, 9am-4pm Central.

Examiner left a message with Benjamin Rellinger on 09/27/2022.  Applicant can call Examiner for interview at 571-228-6887 if needed.

Applicant argues Specification Objections, pg. 6 of Remarks:

IV. Specification Objections

The Office objected to paragraphs [0024] and [0081] of the specification for allegedly containing informalities. Office Action, p. 2. Applicant has amended paragraphs [0024] and [0081] of the specification to correct the informalities noted by the Office. Accordingly, Applicant respectfully requests that these objections be withdrawn.

The amendments are entered.

Applicant argues Double Patenting, pg. 6 of Remarks:

V. Double Patenting Rejections

The Examiner has rejected claims 2-6 on the ground of non-statutory double patenting over claims 1-5 of U.S. Pat. No. 11,049,181. Office Action, p. 4. Without acquiescing in the Examiner’s position, but in order to expedite prosecution, Applicant has filed a terminal disclaimer over U.S. Pat. No. 11,049,181 to obviate these rejections. This terminal disclaimer was filed on July 29, 2022 and stands approved. Thus, Applicant respectfully requests that the rejection of claims 2-6 be withdrawn.

Withdrawn based on the filed terminal disclaimer.

Applicant argues 35 USC §112(b) Rejection, starting pg. 6 of Remarks:

VI. Claim Rejections — 35 U.S.C. § 112

The Applicant now turns to the rejection of claims 2-6 under 35 U.S.C. § 112, second paragraph as being allegedly indefinite. Office Action, p. 8. Without conceding to these rejections, but in order to expedite prosecution, the Applicant has amended claim 2 and cancelled claim 6. The Applicant respectfully submits that none of the claims, as presently amended, are indefinite within the meaning of 35 U.S.C. § 112, second paragraph. Accordingly, the Applicant requests that these rejections be withdrawn.

Additionally, the Applicant wishes to correct a misapprehension voiced by the Office regarding the claims. In particular, the Office asserted that “it is indefinite as to the gateway receive a plurality of matches. If matched, they would no longer be tradeable objects.” Office Action, p. 8. The Applicant notes that a ‘match’ is an indication that an instance of a “tradeable object” that has been offered by one entity has matched (or traded) with a bid for the “tradeable object” made by another entity. That an instance of a “tradeable object” have now been traded (from a seller to a buyer) does not mean that all instances of the “tradeable object” have been sold (or bought). Indeed, even if that were the case, the traded instances of the “tradeable object” would still remain “tradeable,” as they can be traded again.

Withdrawn based on the claim amendments and further consideration, the 35 USC 112(b) rejections are withdrawn.  

Applicant argues 35 USC §101 Rejection, starting pg. 6 of Remarks:

VII. Claim Rejections — 35 U.S.C. § 101

The Applicant now turns to the rejection of claims 2-6 under 35 U.S.C. 101 as being directed to “an abstract idea without significantly more.” Office Action, p. 4. The Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. Indeed, the Applicant believes that the present claims, as presently amended, are directed to patent-eligible subject matter for the same reasons that the corresponding, similar claims in the parent application (U.S. App. No. 13/012,474) were directed to patent-eligible subject matter and thus were issued as U.S. Pat. No. 11,049,181. Accordingly, the Applicant reiterates the arguments made in support of the subject-matter eligibility presented by the Applicant in the Response filed on Oct. 22, 2020 (in response to the Office Action mailed on June 22, 2020).

Per the Applicant, the Examiner reviews the above arguments from 11,049,181.  However, each application is examined on its own merits.

From Applicant’s response cited above dated October 22, 2020, and repeated here (italicized and tabbed to right to distinguish from the current arguments):

V. Claim Rejections — 35 U.S.C. 101
The Applicant now turns to the rejection of claims 18-22 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. However, to expedite prosecution, based on the discussion in the Interview, the Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter.

As an initial matter, the Applicant reminds that both the courts and the Office have cautioned that we “must be careful to avoid oversimplifying the claims” by looking at them generally and failing to account for the specific requirements of the claims.

See MPEP 2106.05(a). In the case at hand, the assertions on page 4 of the Office Action alleging that the claims are simply directed to matching and a match engine represents the precise sort of mischaracterization and oversimplification warned against by the courts and the Office. The Applicant submits that the pending claims are directed to the specific operation and functionality of an electronic trading system as discussed, for example, beginning in paragraph [0017] of the Specification. Moreover, the operation and functionality of an electronic trading system electronic is not a judicial exception or abstract idea but is instead an example of “another technology” as discussed on pages 12-13 of the October Update to the 2019 Guidance. As agreed in the Interview and discussed in detail below, Smith reflects an example of another technology as applied to the electronic trading systems in general. Accordingly, the Applicant maintains that the claims are directed to a specific technology associated with electronic trading systems, and not to the general judicial exception as alleged in the Office Action.

Applicant first cites paragraph [0017] of “specific operation and functionality”…
“Figure 1 illustrates a diagram of an electronic trading system 100 that includes an electronic exchange host system (hereinafter, "electronic exchange") 102 and client devices 104, 106, 108. The client devices 104, 106, 108 connect to the electronic exchange 102 via a network 110. The electronic trading system 100 may also include a gateway 112.” [0017]

The above is computer hardware.

From pages 12-13 of the October Update (footnotes omitted):
The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology. Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing October 2019 Update: Subject Matter Eligibility technology although it may not be an improvement over well-understood, routine, conventional activity.

The above system is not an improvement to computer technology itself.

In light of the discussion above, the Applicant maintains that pending claims are directed to an electronic trading system which represents statutory subject matter when considered under Prong One of Revised Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“the 2019 Guidance”). The Office Action has asserted that the claims are directed to “using a computing device at an electronic exchange having a match engine for matching bids and offers for a tradeable object traded at the electronic exchange,” which allegedly represents the judicial exception of Certain Methods of Organizing Human Activity/commercial interactions/sales activities or behaviors as enumerated by the 2019 Guidance. However, the Applicant respectfully submits that the pending claims are not simply directed to the process of matching, but are instead, when considered as a whole, directed to the extracting, generating, and multicasting of a data feed. Specifically, a data feed that is generated according to a second data format based on each of an extracted lowest available offer price and the highest available bid as a price spread for each of the plurality of tradeable objects, and wherein the second data format of the generated data feed includes a plurality of market data feeds each having the generated price spread for one of a plurality of tradeable objects. The Applicant submits that this functionality of generating and multicasting of a data feed cannot be categorized as Certain Methods of Organizing Human Activity/commercial interactions/sales activities or behaviors. In fact, the Applicant respectfully submits that none of the enumerated categories set forth in the 2019 Guidance relate to generating and multicasting of a data feed. Consequently, the Applicant respectfully submits that because the pending claims do not recite one of the enumerated categories of abstract idea, these claims are eligible under Prong One of the analysis.

From Applicant argument above…
>>“The Applicant submits that this functionality of generating and multicasting of a data feed cannot be categorized as Certain Methods of Organizing Human Activity/commercial interactions/sales activities or behaviors. In fact, the Applicant respectfully submits that none of the enumerated categories set forth in the 2019 Guidance relate to generating and multicasting of a data feed. Applicant is arguing broadcasting an inside market is not abstract.”<<

The above was considered to be claimed at a high level of generality.

From MPEP 2106.05(a) II…
“Examples that the courts have indicated may not be sufficient to show an improvement to technology include:…

iv. Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)

Therefore delivering of broadcast content was not enough.

The Applicant additionally maintains that, under Prong Two of Revised Step 2A of the 2019 Guidance, any alleged abstract idea in the claims when considered as a whole is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. For example, as discussed above, the pending claims are directed to the extracting, generating, and multicasting of a data feed where the data feed is generated according to a second data format based on each of an extracted lowest available offer price and the highest available bid as a price spread for each of the plurality of tradeable objects. The Applicant further notes that the amended pending claims disclose that the second data format of the generated data feed includes a plurality of market data feeds each having the generated price spread for one of a plurality of tradeable objects. The claimed features and functionality represent improvements to an electronic trading system that integrates any alleged judicial exception into a practical application, as discussed on pages 12-13 of the October Update to the 2019 Guidance. The improvement recited by the pending claims, much like the delay in automatic execution of a trade represented an improvement to a hybrid derivatives trading system found to be patent-eligible in Smith, demonstrates an improvement to relevant existing technology. See Ex parte Smith, No. 2018-000064 at 8 (PTAB Feb. 1, 2019) (designated informative Mar. 19, 2019).

The claims are recited at a high level of generality and the claims are not like Smith.  In any event, PTAB rulings are not precedential.

The decision in Smith, upon additional review by the Office’s Precedential Opinion Panel, has been designated as Informative and sets forth Board norms that should be followed in most cases. See relevant discussion of the “Informative” designation in PTAB SOP2 (Rev 10) at page 11. Accordingly, the Applicant respectfully submits that without explicit justification, the ruling and findings of Smith should be followed and applied to the case at hand. For example, the Board in Smith concluded that the claims addressed problems in hybrid derivative trading systems by implementing a delay in the automatic execution of matching orders using a simple timer not previously implemented as part of known derivative trading systems. The claimed functionality of extracting, generating, and multicasting of a data feed as discussed above provides for an improvement in both electronic trading systems and markets as discussed in, for example, paragraphs [0047]-[0049] of the Specification. This claimed functionality and the resulting improvement are not found in known electronic trading systems and solve bandwidth utilization issues in electronic trading not addressed in known electronic trading systems. Consequently, the Applicant maintains that under Prong Two of Revised Step 2A of the 2019 Guidance and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.

From Applicant’s argument above…

>>”The decision in Smith, upon additional review by the Office’s Precedential Opinion Panel, has been designated as Informative and sets forth Board norms that should be followed in most cases. See relevant discussion of the “Informative” designation in PTAB SOP2 (Rev 10) at page 11. Accordingly, the Applicant respectfully submits that without explicit justification, the ruling and findings of Smith should be followed and applied to the case at hand.”<<

Respectfully, there is no support in the MPEP for Examiners following “informative” Board decisions.  In any event, Smith is different than the instant claims.

For at least the reasons set forth above, the Applicant respectfully submits that the pending claims 18-22 recite patent-eligible subject matter. In view of the above, withdrawal of the rejection is respectfully requested.

To supplement those arguments, the Applicant additionally respectfully submits that the claims as presently amended encompass patent-eligible subject matter for at least the reasons that the claims amount to “significantly more” than any such judicial exception, for at least the reasons below.

The Office rejected claims 2-6 under 35 U.S.C. §101 as being allegedly directed to “certain methods of organizing human activity,” in particular to “performance... [of] a commercial transaction.” Office Action, p. 6. The Office further asserted that the claims “do not integrate the abstract idea into a practical application” for at least the reason that they “do not add significantly more to the exception.” Id. The Applicant respectfully disagrees.

Without acquiescing in the Office’s contentions regarding whether the claims recite an abstract idea, the claimed invention is both integrated into a practical application and amounts to significantly more than the purported judicial exception. As described in more detail below and as supported by the Applicant’s specification, the claims are directed to particular technological features and functionality of a gateway (an example of computer technology), in particular of methods for generating and transmitting data feeds that improves the functioning of the gateway. Thus, the claimed invention is an improvement to the operation of computer technology, and is patent-eligible for this reason alone.

a. Eligibility of a claim
To conclude that a claim is directed to ineligible subject matter based on a judicial exception, the Office must establish that the claims are directed to the judicial exception, and that the claim does not have additional elements that provide an inventive concept (also called “significantly more” than the recited judicial exception). MPEP § 2106(III). When evaluating the claim for this purpose, the Examiner must analyze the claim as a whole. MPEP § 2106(1). Considering the claim as a whole, the additional elements must impose a meaningful limit on the judicial exception. MPEP § 2106.04(d). Limitations that may be enough to qualify as “significantly more” include improvements in the functioning of a computer, or an improvement to any another technology or technical field. Id. The Applicant respectfully submits that claim 2, as presently amended, is directed to eligible subject matter for at least the reason that claim 2 includes improvements to a technology or technical field.

Respectfully, exactly what is the technical improvement?.  Using computers to generate a data feed according to a second data format does not improve technology itself, and is claimed at a high level of generality.  

Additionally, “software is not automatically an abstract idea, even if performance of a software task involves an underlying mathematical calculation or relationship.” MPEP § 2106.04(a). Indeed, such improvements may result in the claims not even being “directed to a judicial exception” under Step 2A of the subject matter eligibility analysis, as providing such an improvement is one valid manner in which the “additional elements” of a claim may “demonstrate that the claim as a whole integrates the exception into a practical application.” MPEP § 2106.04(d)(1). Therefore, an examiner may determine that a claim directed to improvements in computer-related technology is not directed to an abstract idea under Step 2A of the subject matter eligibility examination guidelines (and is thus patent eligible), without the need to analyze the additional elements under Step 2B.” Id. In such instances, “the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement.” Id. However “the claim itself does not need to explicitly recite the improvement described in the specification;” it is sufficient that “the claim includes the components or steps of the invention that provide the improvement described in the specification.” Id.


b. Technical improvements of the claimed invention
The specification of the present application supports the assertion that “generat[ing] a data feed according to a second data format based on each of the extracted lowest available offer price and the highest available bid as a price spread for each of the plurality of tradeable objects,” where the “lowest available offer price” and “highest available bid for each of the plurality of tradeable objects” are extracted from a “received market data feed” that is generated “according to a first data format” to include “a plurality of matches made by the match engine at a plurality of prices for [the] plurality of tradeable objects,” as recited in amended claim 2, represents an improvement to a technology or technical field.

Applicant argues above generating a data feed is an improvement to a technology or technical field.

From Applicant’s specification on “data feed”…
“An electronic trading system generally includes an electronic exchange that publishes a data feed to subscribing client devices. A data feed is a series of one or more messages that include data that is related to a market for a tradeable object. For example, a data feed may include, among other things, an inside market, market depth, last traded price, and a last traded quantity. The inside market is the lowest available ask price (best offer) and the highest available bid price (best bid) in the market for a particular tradable object at a particular point in time. Market depth in this document refers to quantities available at the inside market and at other prices away from the inside market. The last traded price (LTP) is a price at which the tradeable object was last traded. The last traded quantity (LTQ) is a quantity that last traded.” [0003]

Therefore generating a “data feed” is generating a message.  There is no indication or teaching from Applicant’s disclosure that generating a data feed or message is an improvement to computer or other technology.

From MPEP 2106.05(d) II i… 
“Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));…” 

In fact, from the above cited OIP Techs case, their Claim 1, last step…
“sending a second set of electronic messages over the network, wherein the second set of electronic messages include offers, to be presented to potential customers, of said product at said selected price.”

Regarding generating a data feed (message).  The Examiner would argue this is not improving technology itself.

From MPEP 2106.05(f)  (1)
“By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).”

In particular, “intentionally leaving out market depth may potentially reduce the bandwidth requirement necessary for the data feed.” See ¶ [0014] of the specification. “Relative to a conventional data feed with market depth, a data feed [from which the record of matched made by an exchange or other market depth-related information is intentionally omitted] may reduce the bandwidth required to deliver the data feed.” See § [0048] of the specification. This benefit is especially true in modern feed applications, where “the amount of data included in a data feed has continually increased over time... The increased loads of the data feeds have effectively increased the bandwidth requirements necessary to distribute the data feeds to the various client devices. In some instances, this has led to insufficient affordable bandwidth and a less-than-optimal marketplace.” See ¶[0049] of the specification. The subject matter of amended claim 2 thus provides an improvement to the technical field of disseminating market data from a single exchange system to multiple client systems. In particular, “A data feed without market depth may have a lower bandwidth requirement than a conventional data feed that includes market depth. Accordingly, a marketplace using a data feed [from which the record of matched made by an exchange or other market depth-related information is intentionally omitted] is more optimal than a marketplace using a conventional data feed because the bandwidth requirement is lower.” Id.

The above would be an intended result.

The subject matter of amended claim 2 also provides improvements to the technical field of disseminating market data from a single exchange system to multiple client systems in that it allows that data to be disseminated across many different client systems while also providing enhanced privacy to the various client systems with regard to their private activities. “Intentionally leaving out market depth,” and instead merely transmitting “the extracted lowest available offer price and the highest available bid as a price spread for each of the plurality of tradeable objects” as recited in amended claim 2, can “prevent market participants from using the data feed to identify another market participant's trading strategy or identity.” See { [0014] of the specification. For example, in some instances “market participants use market depth to manipulate a market;” for example, by “flashing.” See ¥ [0050] of the specification. ‘Flashing’ includes “submitting trade orders (sometimes very large trade orders) away from the inside market without any intention of the orders being filled... other market participants will often trade based on this perceived market pressure.” /d. The identity, trading strategies, or other private information about the other market participants can then be identified by the ‘flasher’ based on market depth information from the period following the ‘flashing.’ The subject matter of amended claim 2 thus provides a technical improvement to protect of the privacy of client systems that use a common gateway to access an exchange server, as providing “a data feed without market depth may be more optimal than a marketplace that uses a conventional data feed that has market depth because it can be more difficult for a market participant to identify a trading strategy or identity without the market depth.” See § [0051] of the specification.

From the paragraph on privacy…
“In yet another embodiment, a method for balancing transparency of an electronic market for a tradeable object and privacy of market participants that are participating in the electronic market is provided. The method includes managing, using a computing device at an electronic exchange, an electronic order book with trade orders received from client devices. The order book includes information related to a best bid price, a best offer price, and market depth. The method also includes constructing, using the computing device, a price feed that includes a best bid price and a best ask price but does not include quantity at either the best bid price or best ask price. The best bid price and best ask price are included to ensure that the market participants are aware of an inside market and the quantity at the best bid and ask price is omitted to ensure, for example, that the privacy of the market participants is protected. The computing device may send the price feed to the client devices.” [0085]
The above though is not improving technology and just broadcasting prices and not quantities, by itself, neither recites nor includes technical steps of how privacy is improved
Accordingly, the Applicant respectfully submits that amended claim 2 includes both an integration into a practical application and “significantly more than [an] abstract idea itself,” as the operations thereof provide improvements to a technology or technical field (i.e., reducing the bandwidth needed to provide market updates from an exchange via a gateway to a population of client systems, and providing such market update data in a manner that prevents the private data of clients using such a gateway from being revealed to the other clients of the gateway).

Thus, the Applicant respectfully submits that amended claim 2 is directed to eligible subject matter. Further, the Applicant respectfully submits that claims 3-5 are also directed to eligible subject matter for at least the reason that they depend from claims containing eligible subject matter. In view of the above, withdrawal of the rejection is respectfully requested.

The above reducing bandwidth would be an intended result that may or may not happen.  Based on the above, the rejection is respectfully maintained but modified for the claim amendments.

VIII. Claim Rejections — 35 U.S.C. § 103
The Office rejected claims 2-6 under 35 U.S.C. § 103 as being allegedly unpatentable over Schluetter in view of Duquette. Office Action, p. 10. Of these claims, claim 2 is independent. Amended claim 2 recites, inter alia:

wherein the gateway is configured to receive a market data feed generated by the match engine according to a first data format, wherein the market data feed includes a plurality of matches made by the match engine at a plurality of prices for a plurality of tradeable objects, [and]

wherein the gateway is configured to extract a lowest available offer price and a highest available bid for each of the plurality of tradeable objects in the received market data feed based on the plurality of matches at the plurality of prices for the plurality of tradeable objects in the market data feed,

For “wherein the gateway is configured to receive a market data feed generated by the match engine according to a first data format, wherein the market data feed includes a plurality of matches at a plurality of prices for a plurality of tradeable objects,” the Office relied on Schleutter, in particular on the teaching in Schluetter that “each host exchange 100 sends a data feed 106 to a gateway 102. The data feed 106 preferably carries all of the information that the exchange 100 provides, such as price, order, and fill information.” Office Action, p. 12.


However, Schluetter fails to teach at least “extract[ing] a lowest available offer price and a highest available bid for each of the plurality of tradeable objects in the received market data feed based on the plurality of matches at the plurality of prices for the plurality of tradeable objects in the market data feed,” as recited in amended claim 2. This is because Schluetter merely teaches that “the data feed 106 could include data corresponding to a price and/or quantity at the inside market.” That is, that the received data feed already includes such information. Schluetter fails to teach the subject matter of amended claim 2 of extracting the “lowest available offer price and a highest available bid” based on “the plurality of matches at the plurality of prices for the plurality of tradeable objects” in the “market data feed” in order to generate a second “data feed according to a second data format” therefrom (which has a variety of beneficial effects, including reducing the bandwidth needed to multicast a second data feed generated from the extracted lowest offer price and highest bid, as detailed above).

Applicant is reminded of piecemeal analysis…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Schluetter teaches gateways receives data feed and converts it to another form using techniques known in the art.

Duquette teaches messages include distributed market information via electronic feed to traders, where messages include inside market.

The Applicant further submits that Duquette fails to make up for these deficiencies in Schluetter. Thus, the Applicant respectfully submits that claim 2, as presently amended, is allowable over the combination of Schleutter and Duquette. The Applicant further submits that claims 2-5 are allowable for at least the reason that they depend from an allowable claims. Accordingly, the Applicant requests that these rejections be withdrawn.

The Examiner respectfully maintains the rejection based on the above response.  Converting data feeds by a gateway is taught in the prior art, and sending inside market, which is highest bid and lowest ask prices by a gateway is also taught in the prior art.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-5 are directed to a system, which is a statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 2 as the claim that represents the claimed invention for analysis.  Claim 2 recites the limitations of:
A system including:
	an electronic exchange having a match engine,
wherein the electronic exchange is configured to receive an order message from a remote electronic device specifying a trade order for a quantity of a tradeable object at a price, and
wherein the match engine is configured to process the received order to identify a match for the received order; and
a gateway in communication with the electronic exchange,
wherein the gateway is configured to receive a market data feed generated by the match engine according to a first data format, wherein the market data feed includes a plurality of matches made by the match engine at a plurality of prices for a plurality of tradeable objects,
wherein the gateway is configured to extract a lowest available offer price and a highest available bid for each of the plurality of tradeable objects in the received market data feed based on the plurality of matches at the plurality of prices for the plurality of tradeable objects in the market data feed,
wherein the gateway is configured to generate a data feed according to a second data format based on each of the extracted lowest available offer price and the highest available bid as a price spread for each of the plurality of tradeable objects, wherein the second data format of the generated data feed includes a plurality of market data feeds each having the generated price spread for one of a plurality of tradeable objects, and
wherein the gateway is configured to multicast the generated data feed to a plurality of remote electronic devices in communication with the gateway.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recites: an electronic exchange, gateway (Claim 2). The gateway is computer hardware and is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The match engine appears to be just software.  The “gateway is configured to generate a data feed to a second format” is claimed at a high level of generality, as is the “gateway is configured to multicast…”  Further, the “market data feed” is a series of one or more messages (para. [0003] of the specification), therefore “generate a data feed” is just generate a message.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receive and communication are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claim 2 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-5 further define the abstract idea that is present in their independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-5 are directed to an abstract idea.  Thus, the claims 2-5 are not patent-eligible.
	
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2009/0240633 to Schluetter in view of Pub. No. US 2008/0097887 to Duquette et al.
Regarding claim 2
A system including:
an electronic exchange having a match engine,

Schluetter et al. teaches:
Electronic trading (exchange) environment, where orders are sent to matching engine…
“It should be understood that the present invention is not limited to any particular network architecture, but rather may be applied with utility on any electronic device in any network that can be used for electronic trading. Furthermore, the invention is not limited to a completely electronic trading environment where orders are sent to an electronic matching engine. For example, the invention could be utilized with an electronic trading application that sends orders electronically to a terminal where a person (e.g., a floor broker) executes those orders in a traditional open outcry trading floor.” [0018]

wherein the match engine is configured to receive an order message from a remote electronic device specifying a trade order for a quantity of a tradeable object at a price, and
[No Patentable Weight is given to intended use language of “configured to receive…” as receive never happens. See MPEP 2114 II]

Fig. 1, ref. 104 (client device) and ref. 100, Host Exchange (matching engine)…


    PNG
    media_image1.png
    272
    522
    media_image1.png
    Greyscale


Trader at client device (remote electronic device) enter orders (therefore match engine receive orders)…
“As mentioned before, the client device 104 is one or more computers (or program(s)) that allow a trader to participate in the market hosted at the exchange 100. In general, it uses software that creates specialized interactive trading screens on the client device's terminal. The trading screens enable traders to enter and execute orders, obtain market quotes, and monitor positions. The range and quality of features available to the trader on his or her screens varies according to the specific software application being run.” [0028]

Where tradeable object includes prices and quantities…
“In general, a data feed 106 may include information representing prices and quantities for a tradeable object. For example, the data feed 106 could include data corresponding to a price and/or quantity at the inside market and/or data corresponding to a price and quantity in the market depth. The inside market includes data corresponding to a tradeable object including the highest bid price with quantity and the lowest ask price with quantity. Data feeds 106 from some exchanges also include data corresponding to the market depth. Market depth is represented by the available order book, including the current bid and ask quantities and their associated prices. In other words, subject to the limits noted below, market depth is each available pending bid and ask quantity (or any aggregation or combination thereof), entered at a particular price, in addition to the "inside market." The data feed 106 can contain other types of market information such as the last traded price (LTP), the last traded quantity (LTQ), order information, and/or fill information. The information in a data feed 106, whether it contains the inside market and/or market depth or more market information, is generally categorized into three groups referred to as price, order, and fill information.” [0021]

wherein the match engine is configured to process the received order to identify a match for the received order; and
[No Patentable Weight is given to intended use language of “configured to process…” as process never happens.]

Fill (match) information from the host exchange…
“…According to the preferred embodiment, the gateways 102 are computers (or software programs) running software that receives information from the host exchange (i.e., price, order, and fill information) and, among other things, coalesces that information into one or more data feeds having one or more data rates. The client device 104 is a computer (or software program) that receives one or more data feeds from the gateway at a designated data rate, which is compatible to the connection speed between the client device 104 and gateways 102. The host exchanges 100, gateways 102, and client device 104 are explained below in their respective sections.” [0017]  

Where information indicates (therefore identify) an order has been filled (matched)…
“…For example, order updates and/or fill updates may also occur, where an order update is a message that contains a working order that has been placed into the market, and where a fill update is a message that contains information indicating when a working order has been filled. Again, other types of updates may occur, and the present invention is not limited to the type of update. Moreover, other items of interest may be delivered to the client device 104 instead of price, order, and fill updates, such information might include the Last Traded Price (LTP), Last Traded Quantity (LTQ), Best Bid Quantity, and/or Settlement Price.” [0039]  Inherent with order fill is the order is processed and matched.

a gateway in communication with the electronic exchange,

Fig. 1, ref. 102 teaches gateway.

wherein the gateway is configured to receive a market data feed generated by the match engine according to a first data format, wherein the market data feed includes a plurality of matches made by the match engine at a plurality of prices for a plurality of tradeable objects,
[No Patentable Weight is given to intended use language of “configured to receive…” as receive never happens.]

Example of gateway receive market data feed that provides all information (first data format) with price, order (therefore match)…
“In a preferred embodiment, each host exchange 100 sends a data feed 106 to a gateway 102. The data feed 106 preferably carries all of the information that the exchange 100 provides, such as price, order, and fill information, and alternatively may include more (or less) information. The host exchange 100 may send its data feed 106 to the gateway 102 over a dedicated line 108, which is a communications channel that permanently connects the exchange to the gateway. Dedicated lines may be private or leased lines such as T1 lines, which are known by those skilled in the art. Alternatively, the host exchange 100 may send its data feed 106 to the gateway 102 over a switched network such as a wide area network (WAN), global network of computers (Internet), legacy networks that utilize X25 protocol or also IBM LU6.2 SNA protocol, satellite broadcast systems that use leased satellite channels to broadcast price data, or networks that utilize packet switched technology such as ATM or Frame relay.” [0022]

wherein the gateway is configured to extract a lowest available offer price and a highest available bid for each of the plurality of tradeable objects in the received market data feed based on the plurality of matches at the plurality of prices for the plurality of tradeable objects in the market data feed,
[No Patentable Weight is given to intended use language of “configured to extract…” as extract never happens.]

Fig. 1, ref. 106 teaches market data feed from exchange (match engine).

Inside market is highest bid price and lowest ask price…
“In general, a data feed 106 may include information representing prices and quantities for a tradeable object. For example, the data feed 106 could include data corresponding to a price and/or quantity at the inside market and/or data corresponding to a price and quantity in the market depth. The inside market includes data corresponding to a tradeable object including the highest bid price with quantity and the lowest ask price with quantity. Data feeds 106 from some exchanges also include data corresponding to the market depth. Market depth is represented by the available order book, including the current bid and ask quantities and their associated prices. In other words, subject to the limits noted below, market depth is each available pending bid and ask quantity (or any aggregation or combination thereof), entered at a particular price, in addition to the "inside market." The data feed 106 can contain other types of market information such as the last traded price (LTP), the last traded quantity (LTQ), order information, and/or fill information. The information in a data feed 106, whether it contains the inside market and/or market depth or more market information, is generally categorized into three groups referred to as price, order, and fill information.” [0021]

Host exchange sends all information in data feed to a gateway, including price, order and fill (therefore matched) data….
“In a preferred embodiment, each host exchange 100 sends a data feed 106 to a gateway 102. The data feed 106 preferably carries all of the information that the exchange 100 provides, such as price, order, and fill information, and alternatively may include more (or less) information. The host exchange 100 may send its data feed 106 to the gateway 102 over a dedicated line 108, which is a communications channel that permanently connects the exchange to the gateway. Dedicated lines may be private or leased lines such as T1 lines, which are known by those skilled in the art. Alternatively, the host exchange 100 may send its data feed 106 to the gateway 102 over a switched network such as a wide area network (WAN), global network of computers (Internet), legacy networks that utilize X25 protocol or also IBM LU6.2 SNA protocol, satellite broadcast systems that use leased satellite channels to broadcast price data, or networks that utilize packet switched technology such as ATM or Frame relay.” [0022]

Data stored in data structure (therefore extracted) in memory 110 (gateway memory)…
“In a preferred embodiment, when an update occurs, the data included in the update is stored in a data structure, which may reside in memory 110. The data structure may be a record or an array that stores market data into one or more fields. According to one embodiment, the data structure has at least one field that stores price information such as a price update. As mentioned before, the update can include other items of interest such as price updates for the market depth, LTP, LTQ, and so on.” [0040] Inherent with storing data in a data structure at the gateway, is the gateway extracting the data.

wherein the gateway is configured to generate a data feed according to a second data format based on each of the extracted lowest available offer price and the highest available bid as a price spread for each of the plurality of tradeable objects, 

[No Patentable Weight is given to intended use language of “configured to generate…” as generate never happens.]

Converts (generates) data feed in a form compatible with client devices (therefore second data format), where the client cha subscribe to price information, order information and fill information, and publishes the information to client devices…
“In the preferred embodiment, the gateway 102 receives a data feed 106 from an exchange 100. Preferably, the gateway 102 receives the data feed 106 and converts it to a form compatible with the protocols used by the client device 104 using conversion techniques known in the art. Also, as known by those skilled in the art, the gateway 102 may have one or more servers to support the data feeds, such as a price server 114 for processing price information, an order server 116 for processing order information, and a fill server 118 for processing fill information. Generally, a server is a computer or program that responds to commands from a client in the form of subscriptions. That is, a trader at a client device can subscribe to price information, order information, and fill information for that exchange. Once a client device has subscribed to the information, the gateway 102 publishes the information at data rate compatible with the connection to the client device 104.” [0027]

See Generate Price Spread below.

wherein the second data format of the generated data feed includes a plurality of market data feeds each having the generated price spread for one of a plurality of tradeable objects, and

See Generate Price Spread below.

wherein the gateway is configured to multicast the generated data feed to a plurality of remote electronic devices in communication with the gateway.
[No Patentable Weight is given to intended use language of “configured to multicast…” as multicast never happens.]

Where multicasting is known in the art to send data to more than one destination, where the gateway sends data to client device (remote electronic devices)…
“In one embodiment, the data feeds generated at the same data rate are multicast to those client devices that require the same data rate. Multicasting is a process known in the art of sending a message simultaneously to more than one destination on a network. According to this embodiment, the gateway 402 would use different multicast groups (or subject names) to publish data for different service levels. For example, referring to FIG. 4, assume that data feed at rate 1 is the same as data feed at rate 2 (i.e., rate 1=rate 2). Then, client device 1 (404) and client device 2 (406) would subscribe to the service level that publishes and multicasts the data feeds at that rate to those client devices. Also according to this example, client device 3 (408) might have a different connection speed than client device 1 (404) and 2 (406), such that client device 3 (408) subscribes to a service level different from the service level used by client devices 1 and 2 (404-406).” [0055]

Schluetter et al. teaches data feed of tradeable objects.  They do not teach generate spread prices.

Duquette al. also in the business of data feed and tradeable objects teaches:
Electronic feed…
“In particular, subscribing traders are connected to an exchange's electronic trading platform by way of a communication link and through an application program interface to facilitate real-time electronic messaging between themselves and the exchange. The electronic trading platform includes at least one electronic market, which is at the center of the trading system and handles the matching of bids and offers placed by the traders for that market. The electronic messaging includes market information that is distributed from the electronic market to the traders via an electronic data feed. Once the traders receive the market information, it may be displayed to them on their trading screens. Upon viewing the information, traders can take certain actions including the actions of sending buy or sell orders to the electronic market, adjusting existing orders, deleting orders, or otherwise managing orders. Traders may also use software tools on their client devices to automate these and additional actions.” [0003]

Inside prices with range of price levels (spread)…
“For example, a pre-defined condition could be defined to send any stored data from a lower priority level message along with a higher priority message if and when at a later time, a higher priority level message is received from the electronic exchange. Higher priority level messages might include messages related to the inside market, market changes within a range of price levels from the inside market, trades, or any other item of interest.” [0046]

One example of message overwritten (generating) messages…
“According to an example embodiment, assume that the pre-defined condition has been defined to send any coalesced lower priority message data that is stored in data structure 216 to the client device along with any higher priority message data that is received at the gateway. Message 212 then arrives at the gateway and contains data relating to the inside market, therefore message 212 is associated with the higher priority level. When message 212 arrives at the gateway, the data of message 212 will be sent directly to the client device along with any coalesced lower priority message data being stored in data structure 216. When message 212, a higher priority level message, arrives at the gateway, the pre-defined condition is considered satisfied by the gateway. Once message 212 is received, the coalesced data of messages 208 and 210 are retrieved from data structure 216, and the coalesced data of messages 208 and 210, and the data of message 212 are sent to the client device at the same time. It should be understood that if an additional lower priority message was stored in data structure 216 with messages 208 and 210, the messages may be coalesced together to create a single message. For example, if a lower priority message arrived at the gateway containing the market information "Quantity 100 at Price 100", the message would be stored in the data structure. However, if another lower priority message arrived containing the market information "Quantity 50 at Price 100", then the two messages may be coalesced and the previous quantity of "100" would be overwritten by the more updated quantity of "50." It is advantageous to utilize coalescing as a method to reduce the overall amount of messages sent to the client device.” [0054]

Gateway may send the price level (spread)…
“As previously stated, a trader may define a range of price levels around the inside market to be used in determining the priority level of the message. The range of price levels may be user-configurable and may define price levels the trader is most interested in. For example, a range of price levels of "2" would define "2" price levels above the lowest available offer price, the inside market, and the "2" price levels below the highest available bid price. When a message is received at gateway 104 that includes market information relating to a change within the "2" price levels above or below the inside market, then the gateway may associate the higher priority level with the message data and send it to the client device as quickly as possible. It should be understood that a trader could define multiple ranges of price levels, each being associated with a different priority level. For example, the pre-set criteria for the higher priority level may be prices within "2" price levels of the inside market. The next priority level may be prices within the next "3" price levels, etc.” [0055]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Schluetter et al. the ability to generate spread prices as taught by Duquette et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Duquette et al. who teaches the benefits of providing spread data to traders.

Regarding claim 3
The system of claim 2, wherein the highest available bid is a best bid price for the tradeable object and the lowest available offer price and is a best offer price for the tradeable object and comprises an inside market for the tradeable object.

Schluetter et al. teaches:
Inside market…
“In general, a data feed 106 may include information representing prices and quantities for a tradeable object. For example, the data feed 106 could include data corresponding to a price and/or quantity at the inside market and/or data corresponding to a price and quantity in the market depth. The inside market includes data corresponding to a tradeable object including the highest bid price with quantity and the lowest ask price with quantity. Data feeds 106 from some exchanges also include data corresponding to the market depth. Market depth is represented by the available order book, including the current bid and ask quantities and their associated prices. In other words, subject to the limits noted below, market depth is each available pending bid and ask quantity (or any aggregation or combination thereof), entered at a particular price, in addition to the "inside market." The data feed 106 can contain other types of market information such as the last traded price (LTP), the last traded quantity (LTQ), order information, and/or fill information. The information in a data feed 106, whether it contains the inside market and/or market depth or more market information, is generally categorized into three groups referred to as price, order, and fill information.” [0021]

Regarding claim 4
The system of claim 3, wherein the market data feed further comprises a last traded price for each of the plurality of tradeable objects.

Schluetter et al. teaches:
Last trade price…
“In general, a data feed 106 may include information representing prices and quantities for a tradeable object. For example, the data feed 106 could include data corresponding to a price and/or quantity at the inside market and/or data corresponding to a price and quantity in the market depth. The inside market includes data corresponding to a tradeable object including the highest bid price with quantity and the lowest ask price with quantity. Data feeds 106 from some exchanges also include data corresponding to the market depth. Market depth is represented by the available order book, including the current bid and ask quantities and their associated prices. In other words, subject to the limits noted below, market depth is each available pending bid and ask quantity (or any aggregation or combination thereof), entered at a particular price, in addition to the "inside market." The data feed 106 can contain other types of market information such as the last traded price (LTP), the last traded quantity (LTQ), order information, and/or fill information. The information in a data feed 106, whether it contains the inside market and/or market depth or more market information, is generally categorized into three groups referred to as price, order, and fill information.” [0021]

Regarding claim 5
The system of claim 3, wherein the remote electronic devices that receive the data feed do not receive the inside market from the electronic exchange.

Schluetter et al. teaches:
Multiple examples of messages without inside market…
“In step 306, price updates are coalesced. In a preferred embodiment, the incoming market data feed could include price updates indicating that a price update has occurred in the market. In one embodiment, a price update is a message sent from the exchange that contains the current best bid price and/or best ask price (i.e., the inside market) for a tradeable object. In another embodiment, a price update is a message that contains the entire set of bid prices and/or ask prices and/or corresponding quantities currently in the market. Of course, a price update can mean many different things besides those described above, depending on the type of tradeable object, how the exchange defines it, and/or how the programmer defines it. It should be understood that other types of updates might occur instead of price updates. For example, order updates and/or fill updates may also occur, where an order update is a message that contains a working order that has been placed into the market, and where a fill update is a message that contains information indicating when a working order has been filled. Again, other types of updates may occur, and the present invention is not limited to the type of update. Moreover, other items of interest may be delivered to the client device 104 instead of price, order, and fill updates, such information might include the Last Traded Price (LTP), Last Traded Quantity (LTQ), Best Bid Quantity, and/or Settlement Price.” [0039]


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693